                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MONIQUE MILLER,                                    )
                                                   )
                           Plaintiff,              )
                                                   )
                      v.                           )   No. 1:19-cv-04348-JPH-DML
                                                   )
CIVIL,                                             )
                                                   )
                           Defendant.              )

                    ORDER GRANTING MOTION TO PROCEED
                 IN FORMA PAUPERIS, SCREENING COMPLAINT,
                   AND DIRECTING FURTHER PROCEEDINGS

                                        I.    Filing Fee

   Ms. Miller’s motion to proceed in forma pauperis, dkt. [2], is GRANTED. See

28 U.S.C. § 1915(a). While in forma pauperis status allows Ms. Miller to

proceed without prepaying the filing fee, she remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th Cir.

Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a litigant

to proceed ‘without prepayment of fees,’ . . . but not without ever paying fees.”).

No payment is due at this time.

                                        II.   Screening

         Under 28 U.S.C. § 1915(e)(2)(B), a district court is directed to “dismiss

the case at any time” if the action is frivolous or malicious, fails to state a claim

on which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. Dismissal under this statute is an exercise of

the Court’s discretion. Denton v. Hernandez, 504 U.S. 25, 34 (1992). In


                                               1
determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir.

2006). To survive dismissal under federal pleading standards,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim to relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal

quotation omitted).

      Here, Ms. Miller’s complaint fails to state a claim for relief that is

plausible on its face. While the caption lists “civil” as a defendant, it does not

provide the name or address of any defendant. Dkt. 1 at 2. Ms. Miller checked

boxes indicating that she intends to bring a Bivens claim and a section 1983

claim, but she has not provided any facts in support of a claim. Id. at 3-4.

Without this information, the complaint does not allow the Court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.

Therefore, the complaint is DISMISSED for failure to state a claim upon which

relief can be granted.

                           III.   Further Proceedings

      Ms. Miller’s complaint must be dismissed for the reasons set forth above.

Ms. Miller shall have through December 17, 2019, in which to show cause


                                         2
why Judgment consistent with this Entry should not issue. See Luevano v.

Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) (“Without at least an

opportunity to amend or to respond to an order to show cause, an IFP

applicant’s case could be tossed out of court without giving the applicant any

timely notice or opportunity to be heard to clarify, contest, or simply request

leave to amend.”).

SO ORDERED.

Date: 11/26/2019




Distribution:



MONIQUE MILLER
1033 E. Washington Street
Indianapolis, IN 46202




                                        3
